Citation Nr: 1534422	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for right ear hearing loss.  

3. Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to June 1986 and from January 1989 to September 2006, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left ear hearing loss, rated 0 percent, effective December 29, 2010.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the  record.  At the hearing the Veteran appeared with/was represented by a representative from the American Legion.

[A VA Form 21-22 designating Disabled American Veterans as the Veteran's representative dated signed on May 15, 2015 but not associated with the Veteran's electronic record at the time of the May 22 2015 hearing, has since been associated with the electronic record.  As the change of representation appears to have been submitted in connection with new claims for increased ratings for nephrolithiasis and benign prostatic hypertrophy (which the Veteran expressed his intent to file in the future ), because after the May 15, 2015 date of the representation designation change the Veteran appeared at the hearing before the undersigned with his American Legion representative (and did not advise that that he was seeking a change in representation in the instant appeal), and because there was no indication at the hearing that the representation was not in accordance with the Veteran's intent, the Board concludes that the change in representation does not apply to the matter at hand, but was executed expressly for purposes of representation in future claims.]  The Veteran's representative in this appeal, as he acknowledged at the hearing before the undersigned, is the American Legion.

FINDINGS OF FACT

1. It is reasonably shown that the Veteran's tinnitus began in service and has persisted.  

2. During the May 2015 Board hearing, the Veteran withdrew his appeal seeking service connection for right ear hearing loss; there is no allegation of error in fact or law in this matter remaining for appellate consideration.  

3. During the May 2015 Board hearing, the Veteran withdrew his appeal seeking a compensable rating for left ear hearing loss; there is no allegation of error in fact or law in this matter remaining for appellate consideration.  


CONCLUSIONS OF LAW

1. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for right ear hearing loss; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2015).  

3. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim for a compensable rating for left ear hearing loss; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  However, inasmuch as the Board is granting service connection for tinnitus, and given the Veteran's expression of intent to withdraw his appeals seeking service connection for right ear hearing loss and a compensable rating for left ear hearing loss, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Tinnitus

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

At the May 2015 hearing, the Veteran testified that his tinnitus began in service and has persisted since.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, credible lay evidence is competent evidence to establish the existence of tinnitus, when it began, and that it has persisted since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  Here, the Veteran asserts that as a combat engineer in service he was exposed to hazardous levels of noise from various sources associated with his duties, and that he has had ringing in his ears ever since.  

In a November 2003 post-deployment health assessment, the Veteran endorsed "No" with respect to ringing in his ears.  A March 2006 service examination was silent for complaint, finding, or diagnosis of tinnitus; in an associated report of medical history, he denied ear trouble.  

On January 2011 VA examination, the Veteran reported constant ringing in his ears; he indicated that he was not sure when the tinnitus began.  The examiner (noting the Veteran's reports of no tinnitus in 2003, and no ear trouble in 2005, and that there was no mention of tinnitus on a sleep disturbance evaluation report in 2006) opined that the Veteran's "tinnitus is not caused by or a result of military noise exposure, as there is no evidence that it existed while he was in military service".  

In a February 2011 statement, the Veteran indicated that the ringing in his ears became "worse or more noticeable" since service.  In his June 2011 notice of disagreement, he asserted that he reported tinnitus to a hearing technician on his first evaluation after returning from Iraq, and was told that it would go away.  At the May 2015 hearing, he testified that he has had ringing in his ears since service, although he did not know what the ringing was until he was seen for treatment postservice.  

The Board finds the Veteran's testimony regarding the onset and persistence of tinnitus since service credible.  He has adequately explained away the facts cited by the VA examiner in support of the opinion against this claim.   Notably, the Veteran had approximately half a year of further active duty after his March 2006 examination in service.  It is not implausible that he may have had tinnitus in service that he did not then report (or that was not then documented).  His account of onset of tinnitus in service is not inconsistent with his initial report (to a January 2011 VA examiner) that he was uncertain when the tinnitus began or with his February 2011 statement that the ringing became worse since service.  

Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  

Withdrawals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(b).  
On the record during the May 2015 Board hearing, the Veteran indicated the he was withdrawing his appeals seeking service connection for right ear hearing loss and a compensable rating for left ear hearing loss.  Hence, there remain no allegations of error in fact or law for appellate consideration with respect to these matters, and the Board has no further jurisdiction to consider appeals in the matters.  Accordingly, the appeals with respect to those issues must be dismissed.  


ORDER

Service connection for tinnitus is granted.  

The appeal seeking service connection for right ear hearing loss is dismissed.  

The appeal seeking a compensable rating for left ear hearing loss is dismissed.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


